Exhibit 10.3
 
FIRST AMENDMENT TO SECURED CONVERTIBLE DEBENTURE
    (Original Principal Amount: $600,000; No. CCP-2; Issued May 5, 2006)
 
FIRST AMENDMENT dated as of October ___, 2009 (this “Amendment”) with respect to
that certain Secured Convertible Debenture dated May 5, 2006 in the original
principal amount of $600,000 (as amended, modified, supplemented or amended and
restated from time to time, the “Debenture”) issued by Trey Resources, Inc.
(“Company”) to YA Global Investments, L.P. (“Holder”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Debenture, Holder provided Company with financial
accommodations which remain outstanding;
 
WHEREAS, the Company has requested that Holder amend the Debenture, and Holder
is willing to do so, but only on the terms and conditions set forth herein; and
 
WHEREAS, this is the Third Debenture Amendment referred to in that certain
Amendment Agreement dated as of the date hereof (the “Amendment Agreement”) by
and between Company and Holder.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
 
ARTICLE I
 
AMENDMENTS
 
Section 1.1. Amendment to Debenture.  The definition of “Maturity Date” in the
“FOR VALUE RECEIVED” clause on page 1 of the Debenture is hereby amended by
deleting the date “May 5, 2008” and inserting in lieu thereof the date “December
30, 2010.”
 
ARTICLE II
 
EFFECTIVE DATE
 
Section 2.1. Effective Date.  This Amendment shall become effective as of the
Effective Date (as defined in the Amendment Agreement).
 
ARTICLE III
 
INTERPRETATION
 
Section 3.1. Continuing Effect of Debenture.  The Company hereby ratifies,
confirms, and reaffirms all and singular the terms and conditions of the
Debenture and the other Transaction Documents (as defined in the
Debenture).  The Company and Holder each hereby acknowledges and agrees that the
Debenture shall continue to be and shall remain unchanged and in full force and
effect in accordance with its terms, except as expressly modified hereby and by
the Amendment Agreement.  Any terms or conditions contained in this Amendment
and the Amendment Agreement shall control over any inconsistent terms or
conditions in the Debenture.
 
Section 3.2. No Waiver.  Nothing contained in this Amendment shall be construed
or interpreted or is intended as a waiver of any default or Event of Default (as
defined in the Transaction Documents) or of any rights, powers, privileges or
remedies that the Holder has or may have under the Debenture, any other related
document or applicable law on account of such default or Event of Default.
 

--------------------------------------------------------------------------------


 
ARTICLE IV
 
MISCELLANEOUS
 
Section 4.1. Representations and Warranties.  The Company hereby represents and
warrants as of the date hereof that, after giving effect to this Amendment, (a)
no default or Event of Default has occurred and is continuing and (b) all
representations and warranties of the Company contained in the Debenture and the
other Transaction Documents are true and correct in all material respects on and
as of the date hereof (or if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date).
 
Section 4.2. Fees and Expenses.  The Company agrees to pay to the Holder on
demand all expenses including attorney’s fees and expenses of the Holder in
connection with the preparation, negotiation and execution of this Amendment.
 
Section 4.3. Counterparts.  This Amendment may be executed by the parties hereto
in any number of separate counterparts, each of which when duly executed shall
be deemed an original, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.
 
Section 4.4. GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW JERSEY (WITHOUT
GIVING EFFECT TO ITS CONFLICTS OF LAW PRINCIPLES).

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 
TREY RESOURCES, INC.
 
 
By: _________________________________
Name:
Title:
 
YA GLOBAL INVESTMENTS, L.P.
 
By:           Yorkville Advisors, LLC
Its:           General Partner
 
By:                                                                           
  
Name:           Mark Angelo
Title:           Portfolio Manager

 

 



 
 

--------------------------------------------------------------------------------

 
